Citation Nr: 0116716	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fractures of the T-12, L-1 spinal vertebrae, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO granted an increased rating from 20 to 30 percent for 
the veteran's service-connected residuals of fractures of the 
T-12, L-1 spinal vertebrae.  The 30 percent evaluation 
includes 20 percent for moderate limitation of the lumbar 
spine and 10 percent for demonstrable deformity of a 
vertebral body from a fracture.  The veteran, contending his 
claim merited a rating in excess of 30 percent, filed a 
notice of disagreement in August 2000 and a statement of the 
case (SOC) was issued the same month.  The veteran submitted 
a substantive appeal in September 2000, with no hearing 
requested.

Additional pertinent evidence was received by the Board with 
express written waiver of RO review pursuant to the 
procedural protections of 38 C.F.R. § 20.1304 (2000).  The 
Board will therefore proceed to review the issue on appeal, 
to include review of the additional post-certification 
evidence.


FINDING OF FACT

The veteran's service-connected residuals of fractures of the 
T-12, L-1 spinal vertebrae is manifested by severe limitation 
of motion of the lumbar spine, without evidence of disability 
analogous to pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for the assignment of a combined 50 percent 
rating for the veteran's service-connected residuals of 
fractures of the T-12, L-1 spinal vertebrae has been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5288, 5289, 5292, 
5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the evidence of record reveals that, in May 
1967, the veteran was granted service connection for 
residuals of fractures of the T-12 and L-1 vertebrae with 
strain, sustained in-service due to a car accident.  A 10 
percent evaluation was assigned under Diagnostic Code (DC) 
5010.  By Board decision of April 1969, the rating was 
increased to 20 percent.  This was based on the assignment of 
an additional 10 percent for demonstrable deformity of a 
vertebral body under DC 5285, effective the date of original 
service connection.  In July 2000, the rating was increased 
to 30 percent, effective March 2000.  The July 2000 rating 
encompassed 20 percent for moderate limitation of the lumbar 
spine and 10 percent for demonstrable deformity of a 
vertebral body from a fracture.  By notice of disagreement in 
August 2000, the veteran contends that his service-connected 
back disorder is more disabling than currently evaluated and 
warrants a rating in excess of 30 percent.

Current evidence of record includes a VA examination provided 
in May 2000, revealing the veteran's subjective complaints of 
daily low back pain upon standing or moving.  The veteran 
reported that he retired from his employment with the U.S. 
Postal Service when the physical requirements of his position 
became too demanding.  A longitudinal review of the record 
reveals that the veteran began employment with the Post 
Office in 1967.  (See VA examination of March 1974).  At the 
time of the examination in May 2000, the veteran's range of 
motion of the lumbar spine demonstrated flexion to 60 
degrees, with pain throughout the range of motion; extension 
to 20 degrees, with pain throughout the range of motion; 
right lateral flexion to 30 degrees with pain throughout the 
range of motion; left lateral flexion to 30 degrees with pain 
throughout the range of motion; and bilateral rotation to 45 
degrees with pain demonstrated at end range of motion.  X-ray 
examination showed spondylosis in both the lumbosacral and 
thoracic spine.  Upon neurological examination, the veteran 
exhibited no deficiencies.  The veteran's deep tendon 
reflexes were 2 plus for the lower extremities, and sensory 
examination revealed intact sensation to light touch, 
pinprick, deep pain, and position sense.  The final diagnoses 
were thoracic spine spondylosis and lumbar spondylosis.  The 
examiner scheduled the veteran for magnetic resonance imaging 
(MRI) of the lumbar spine in June 2000.  The June 2000 MRI 
study noted mild to moderate degenerative disc disease 
changes with anterior spondylosis and spurring.  No other 
vertebral abnormalities were noted.

Post-service private medical records provided by the veteran 
include x-ray studies of the veteran's lumbosacral spine in 
August 2000.  The x-ray studies revealed evidence of 
degenerative disc and joint disease, including decreased 
intervertebral disc space at L5 - S1, and L1-2 and L2-3; 
facet joint hypertrophy with stenosis at L1-L2, L2-L3, and 
L5-S1; and minimal degeneration in the S-1 joints 
bilaterally.  The examiner's impression was degenerative disc 
disease, spondylitic changes with prominent osteophyte 
formation at L1-L2, L2-L3, and degenerative disc disease at 
multiple levels, with no fracture or subluxation observed.

The veteran also submitted as evidence an examination dated 
August 2000, performed by Dr. R. Keenan, M.D.  The veteran 
reported that his back disorder stemmed from an in-service 
car accident.  The veteran's subjective complaints included 
burning, stabbing pain in the back radiating to his left 
lower extremity.  When asked to rate the level of his back 
pain using a verbal numeric scale from one to ten, ten 
representing high intensity, the veteran reported pain at a 
level of seven.  The examiner reported pain radiation into 
the left lower extremity, but diffusely, in a non-specific 
pattern.  The veteran reported that his pain was aggravated 
by prolonged weight bearing, direct pressure, bending, 
twisting, maintaining a position for long periods, or 
sleeping in the "wrong" position.  Examination of the 
veteran's range of motion of the lumbar spine revealed 
flexion to 15 degrees; extension to 10 degrees; lateral 
flexion to 15 degrees, bilaterally.  The veteran's deep 
tendon reflexes were 2 plus for the lower extremities, 
bilaterally.  The examiner noted marked low back pain at the 
end points of the lumbar spine movements.  The examiner's 
reported impression was lumbosacral spine disorder, status-
post motor vehicle accident.

Post-service private medical records also include evidence of 
two epidural corticosteroid injections in the lumbar spine in 
October 2000, and an MRI performed in December 2000.  The MRI 
report revealed "prominent osteophyte formation" and no 
definite abnormalities of existing nerve roots at any scan 
level.  In conclusion, the MRI report indicated degenerative 
disc disease, posterior disc herniation at L1-L2, and 
moderate spinal stenosis.

Findings during follow-up examinations at the Buffalo Spine 
and Sports Medicine in December 2000 and January 2001 reveal 
moderate improvement.  Upon physical examination in December 
2000, the veteran's lumbar motion revealed a 75 percent loss 
of flexion and a 50 percent loss of extension, both with 
moderate pain.  The assessment was persistent low back and 
left lower extremity pain secondary to disc herniation and 
spinal stenosis.  A report following the veteran's January 
2001 examination indicated consistent findings, and further 
stated that the veteran could return to work with 
restrictions.

II.  Analysis

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  The Board observes that the 
record satisfactorily reveals the current state of the 
veteran's service-connected residuals of fractures of the 
spinal vertebrae.

The RO has rated the veteran's back condition under two 
Diagnostic Codes (DCs).  Under 38 C.F.R. § 4.71a, DC 5285, 
which pertains to residuals of fractures to the vertebra, the 
criteria are as follows:

With cord involvement, bedridden, or requiring long 
leg braces
...................................................
.........................100
Consider special monthly compensation; with lesser
involvements rate for limited motion, nerve 
paralysis.

Without cord involvement; abnormal mobility 
requiring neck
     brace (jury 
mast)............................................60

In other cases rate in accordance with definite 
limited motion
     or muscle spasm, adding 10 percent for 
demonstrable deformity
     of vertebral body.

Note: Both under ankylosis and limited motion, 
ratings should
     not be assigned for more than one segment by 
reason of
     involvement of only the first or last 
vertebrae of an
     adjacent segment.

38 C.F.R. § 4.71a, DC 5285.  In addition, pursuant to 
38 C.F.R. § 4.71a, DC 5292, which pertains to limitation of 
motion of the lumbar spine, the veteran has been rated using 
the following criteria:

Severe.............................................
...........40
Moderate...........................................
.........20
Slight.............................................
............10

38 C.F.R. § 4.71a, DC 5292.  The veteran was granted an 
evaluation of 30 percent for moderate limitation of motion of 
the lumbar spine (20 percent) and demonstrable deformity of a 
vertebral body from a fracture (10 percent).  See 38 C.F.R. 
§ 4.71a, DC 5285-5292.

In addition, the Board has reviewed several other rating 
codes representing closely related diseases or injuries in 
regard to the veteran's service connected disability.  See 
38 C.F.R. § 4.20.  Under 38 C.F.R. § 4.71a, DC 5293, 
pertaining to intervertebral disc syndrome, a zero percent 
evaluation is applied to a post-operative, cured condition.  
The compensable criteria are as follows:

Pronounced; with persistent symptoms compatible 
with sciatic
     neuropathy with characteristic pain and 
demonstrable muscle
     spasm, absent ankle jerk, or other 
neurological findings
     appropriate to site of diseased disc, little 
intermittent
     
relief.............................................
..............................60

Severe; recurring attacks, with intermittent 
relief..........40

Moderate; recurring 
attacks...........................................2
0

Mild...............................................
................................10

38 C.F.R. § 4.71a, DC 5293.  Lumbosacral strain is evaluated 
under 38 C.F.R. § 4.71a, DC 5295, the criteria for which 
follow:

Severe; with listing of whole spine to opposite 
side, positive
     Goldthwaite's sign, marked limitation of 
forward bending in
     standing position, loss of lateral motion with 
osteo-
     arthritic changes, or narrowing or 
irregularity of joint
     space, or some of the above with abnormal 
mobility on forced
     
motion.............................................
..................................40

With muscle spasm on extreme forward bending, loss 
of lateral
     spine motion, unilateral, in standing 
position..................20

With characteristic pain on 
motion.......................................10

With slight subjective symptoms 
only...................................0

38 C.F.R. § 4.71a, DC 5295.

Where there is ankylosis of the lumbar spine, the following 
ratings may be assigned:


                           5289  Spine, ankylosis of, lumbar:
Unfavorable..................................................
.      50
Favorable....................................................
.        40

38 C.F.R. § 4.71a, DC 5289.

                           5288  Spine, ankylosis of, dorsal:
Unfavorable..................................................
.      30
Favorable....................................................
.         20

38 C.F.R. § 4.71a, DC 5288.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran alleges debilitating back 
pain.  In consideration of any functional loss due to pain 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (where rating is based on loss of motion, 
38 C.F.R. §§ 4.40, 4.45 must be considered).  However, in 
this regard, the Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are only considered in conjunction with the 
DCs predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7, 10 (1996) 

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating of 40 percent for 
service-connected residuals of fractures of the T-12, L-1 
spinal vertebrae under DC 5292 pertaining to limitation of 
motion of the lumbar spine are met.  This rating is based on 
actual and functional limitation of the low back.  This 40 
percent evaluation is the maximum rating assignable under DC 
5292 and contemplates severe limitation of motion of the 
lumbar spine, which more nearly approximates the 
manifestations resulting from the veteran's service-connected 
disability.  

The Board's finding that the evidence of record warrants a 40 
percent rating is based on limitation of motion of the lumbar 
spine demonstrated by four physical examinations containing 
range of motion studies.  The May 2000 VA examination 
revealed slight to moderate limitation of motion of the 
lumbar spine with objective evidence of pain throughout.  An 
August 2000 examination revealed moderate to severe 
limitation of motion of the lumbar spine with marked low back 
pain at the endpoints of movements.  In December 2000 and 
January 2001, examinations demonstrated moderate to severe 
loss of lumbar motion with moderate pain.  Taking all 
aforementioned examinations together, along with the 
veteran's subjective complaints of pain, the Board finds that 
the preponderance of the evidence is in support of an 
increased rating to 40 percent pursuant to 38 C.F.R. § 4.71a, 
DC 5292.  As actual or functional ankylosis of the lumbar 
spine has not been demonstrated, a rating under the criteria 
for ankylosis is not appropriate.  At this juncture, it is 
pertinent to note that a separate evaluation may not be 
assigned the thoracic spine as the rating schedule provides 
that both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  See 38 C.F.R. § 4.71a, DC 5285 (note).

With regard to DC 5285, the veteran has a 10 percent for 
demonstrable deformity of a vertebral body, residual to 
fractures of the T-12, L-1 spinal vertebrae, the maximum 
rating assignable without evidence of cord involvement, being 
bedridden or the need for long leg braces.  See 38 C.F.R. 
§ 4.71a, DC 5285.  Therefore, the veteran's disability does 
not merit a higher rating under DC 5285.

Regarding DC 5293, intervertebral disc syndrome, the Board 
finds that the veteran's service-connected disorder does not 
meet the criteria for a rating in excess of 40 percent under 
this diagnostic code.  As noted above, a 60 percent rating DC 
5293 requires, among other manifestations, a pronounced 
condition with persistent symptoms and absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc.  The report of medical examination from R. 
Keenan, M.D. indicates that the veteran complained of 
intermittent radiculopathy symptoms.  Importantly, sensory 
examination was normal to light touch, power was 5/5, and 
deep tendon reflexes were 2 plus and present in the lower 
extremities.  In addition, during an MRI scan in December 
2000, there were no definite abnormalities of existing nerve 
roots at any scan level.  In summary, the medical evidence of 
record does not demonstrate that any intervertebral disc 
syndrome is pronounced in any degree.  Finally, the Board 
finds DC 5295 pertaining to lumbosacral strain potentially 
applicable; however, an evaluation in excess of 40 percent is 
not provided under this diagnostic code.

Furthermore, the Board observes the RO has not been afforded 
an opportunity to consider the claim under the Veterans 
Claims Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law has redefined the duty to assist the 
veteran regarding his claim.  The Veterans Claims Assistance 
Act of 2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and the veteran must be 
notified if identified records are unavailable.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.  
Regarding the applicability of the new law, the Board notes 
that further development was not warranted in this case, as 
the RO fully developed the claim by obtaining all identified 
treatment records and providing a medical examination.  



ORDER

Entitlement to a 50 percent rating (comprising 40 percent 
under DC 5292 and 10 percent under DC 5285) for service-
connected residuals of fractures of the T-12, L-1 spinal 
vertebrae is granted, subject to the applicable criteria 
governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


